Summit App. No. 20967, 2002-Ohio-3987. This cause came on for further consideration upon appellee’s filing of a bill and documentation of attorney fees. Upon consideration thereof,
IT IS ORDERED by the court that the bill and documentation be, and hereby are, denied as being excessive.
IT IS FURTHER ORDERED that appellee be granted leave to file a new bill and documentation within 20 days of the date of this entry. Appellee’s bill and documentation shall be limited to only those matters that were the subject of the motion for sanctions for frivolous action.
Cook, J., dissents.
IT IS FURTHER ORDERED by the court that appellant may file objections to appellee’s documentation within 10 days of the filing of the documentation; appellee may file a reply to appellant’s objections, if any, within 5 days of the filing of the objections.
Cook, J., dissents.